*184This was an action of assumpsit brought by Coggill against the American Exchange Bank, to recover back the money which he, as the drawee and acceptor, had paid to the bank as the holders of a bill of exchange, upon which the name of the payee had been forged. The question was, whether the endorsement by the payee (whose name was forged,) was necessary, in order to transfer a good title to the party discounting the paper, or to entitle such party to receive the money upon it. (Reported 1 Comst. 113.)